Dickinson, Judge,
concurring in judgment only.
{¶ 33} I agree with the majority’s judgment and most of its opinion. I write separately to note my enlistment in' Judge Fain’s war on “the most unfortunate formulation * * * to appear in Ohio appellate jurisprudence: ‘The term “abuse of discretion” connotes more than an .error of law or of judgment.’ ” EnQuip Technologies Group, Inc. v. Tycon Technoglass, S.R.L., 2nd Dist. Nos. 2009 CA 42 and 2009 CA 47, 2010-Ohio-28, 2010 WL 53151, at ¶ 123-124 (Fain, J., concurring). The majority’s talismanic repetition of this nonsensical phrase in ¶ 28 of its opinion adds nothing to the resolution of this appeal.